May 11, 1910.
In this proceeding for mandamus the Circuit Judge in his decree ordering the mandamus to issue, said "it was admitted on both sides at the hearing that the pleadings herein raised no issue of fact," and the case was decided by the Circuit Court and heard in this Court on the pleadings without the taking of evidence. One of the exceptions of the defendant is directed to this finding of the Circuit Court. This Court heard the cause and has filed a decree reversing the judgment of the Circuit Court, and a petition has been filed for a rehearing. Upon a careful reconsideration and review of the entire case, we have reached the conclusion that the pleadings raise important issues of fact and that the cause cannot be justly decided until there has been a finding of the facts after hearing evidence.
It is therefore adjudged that the decree of this Court be withdrawn from the files, and that this order be substituted therefor, that the judgment of the Circuit Court be reversed and the cause be remanded to that Court for a new trial on the evidence to be taken in such manner as the Circuit Court may direct. *Page 64